Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 1 of 6




           EXHIBIT B
9/30/2019                                  RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motio... - Tanya Pellegrini
                      Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 2 of 6
RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motion for Expedited
Discovery

  Ehrlich, Stephen (CIV) <Stephen.Ehrlich@usdoj.gov>
  Mon 9/30/2019 2:34 PM


To: Tanya Pellegrini <Tpellegrini@MALDEF.org>; Denise M. Hulett <Dhulett@MALDEF.org>; Niyati Shah <nshah@advancingjustice-aajc.org>;
   Andrea Senteno <asenteno@MALDEF.org>; Eri Andriola <eandriola@advancingjustice-aajc.org>; Julia Gomez <jgomez@MALDEF.org>;
   Terry Ao Minnis <tminnis@advancingjustice-aajc.org>;



Thanks, Tanya. Please include the following language when no ng Defendants’ posi on:

            Defendants take no posi on on Plain ﬀs’ mo on, but Defendants do not concede that the documents sought by
            Plain ﬀs are relevant to this ac on, or that any discovery would be appropriate if this case survives Defendants’
            forthcoming mo on to dismiss. Defendants also reserve their right to challenge the relatedness of this case with 18-
            cv-1570-GJH under Local Rule 103.1.


Stephen Ehrlich
Trial A orney
U.S. Department of Jus ce
Civil Division | Federal Programs Branch
202-305-9803 | stephen.ehrlich@usdoj.gov

From: Tanya Pellegrini <Tpellegrini@MALDEF.org>
Sent: Monday, September 30, 2019 3:48 PM
To: Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Denise M. Hule <Dhule @MALDEF.org>; Niya Shah
<nshah@advancingjus ce-aajc.org>; Andrea Senteno <asenteno@MALDEF.org>; Eri Andriola <eandriola@advancingjus ce-
aajc.org>; Julia Gomez <jgomez@MALDEF.org>; Terry Ao Minnis <tminnis@advancingjus ce-aajc.org>
Subject: Re: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Mo on for Expedited Discovery

Hi Stephen,

Thank you for speaking with Niyati and me today about Plaintiffs’ ex parte motion for expedited discovery. We appreciate
you sharing Defendants’ position and concerns. We have discussed Defendants’ position internally and I write to inform you
that Plaintiffs are seeking production of the Hofeller documents at this time to ensure that evidence that is relevant to
Plaintiffs’ claims is not destroyed before discovery formally begins in this case. Plaintiffs intend to ﬁle their motion
tomorrow morning. As such, could you please let me know by the end of the day Defendants’ position, if any, on Plaintiffs’
ex parte motion for expedited discovery.


Thank you,
Tanya


On Sep 30, 2019, at 9:25 AM, Tanya Pellegrini <Tpellegrini@maldef.org> wrote:

        2:30pm sounds great. We can use the below conference line.


https://mail.maldef.org/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADJjMDE4ZTRiLTc1MWYtNGIzNC05YzM4LTk2YTVlZDU4YzAyZgBGAAAAAA…          1/5
9/30/2019                                  RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motio... - Tanya Pellegrini
                  Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 3 of 6
        Conference Call:
        Toll Free Access#: 1-877-366-0711
        Par cipant Passcode: 41490730#

        Thanks,

        Tanya Pellegrini
        Staﬀ A orney
        MALDEF
        1512 14th Street
        Sacramento, CA 95814
        Ph (916) 444-3031
        www.maldef.org

        CONFIDENTIALITY NOTICE: This e-mail transmission from The Mexican American Legal Defense & Educa onal Fund,
        and any documents, ﬁles or previous e-mail messages a ached to it may contain conﬁden al informa on that is
        legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
        recipient, you are hereby no ﬁed that any disclosure, copying, distribu on or use of any of the informa on
        contained in or a ached to this transmission is strictly prohibited. If you have received this transmission in error,
        please immediately no fy us by reply e-mail or by telephone at (916) 444-3031, and destroy the original
        transmission and its a achments without reading or saving it in any manner.

        From: Ehrlich, Stephen (CIV) [mailto:Stephen.Ehrlich@usdoj.gov]
        Sent: Monday, September 30, 2019 9:23 AM
        To: Tanya Pellegrini; Denise M. Hulett; Niyati Shah; Andrea Senteno; Eri Andriola; Julia Gomez; Terry Ao Minnis
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motion for Expedited Discovery

        Great. Let’s say 2:30 pm ET. I can be reached at the number below, or I’m happy to dial in if you circulate a
        dial-in number.

        Stephen Ehrlich
        Trial A orney
        U.S. Department of Jus ce
        Civil Division | Federal Programs Branch
        202-305-9803 | stephen.ehrlich@usdoj.gov

        From: Tanya Pellegrini <Tpellegrini@MALDEF.org>
        Sent: Monday, September 30, 2019 12:14 PM
        To: Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Denise M. Hule <Dhule @MALDEF.org>; Niya Shah
        <nshah@advancingjus ce-aajc.org>; Andrea Senteno <asenteno@MALDEF.org>; Eri Andriola
        <eandriola@advancingjus ce-aajc.org>; Julia Gomez <jgomez@MALDEF.org>; Terry Ao Minnis
        <tminnis@advancingjus ce-aajc.org>
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Mo on for Expedited Discovery

        Hi Stephen,

        How about some me between 1pm-3pm ET for a call?

        Thank you,

        Tanya Pellegrini
        Staﬀ A orney
        MALDEF

https://mail.maldef.org/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADJjMDE4ZTRiLTc1MWYtNGIzNC05YzM4LTk2YTVlZDU4YzAyZgBGAAAAAA…   2/5
9/30/2019                                  RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motio... - Tanya Pellegrini
                    Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 4 of 6
        1512 14th Street
        Sacramento, CA 95814
        Ph (916) 444-3031
        www.maldef.org

        CONFIDENTIALITY NOTICE: This e-mail transmission from The Mexican American Legal Defense & Educa onal Fund,
        and any documents, ﬁles or previous e-mail messages a ached to it may contain conﬁden al informa on that is
        legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
        recipient, you are hereby no ﬁed that any disclosure, copying, distribu on or use of any of the informa on
        contained in or a ached to this transmission is strictly prohibited. If you have received this transmission in error,
        please immediately no fy us by reply e-mail or by telephone at (916) 444-3031, and destroy the original
        transmission and its a achments without reading or saving it in any manner.

        From: Ehrlich, Stephen (CIV) [mailto:Stephen.Ehrlich@usdoj.gov]
        Sent: Monday, September 30, 2019 9:01 AM
        To: Tanya Pellegrini; Denise M. Hulett; Niyati Shah; Andrea Senteno; Eri Andriola; Julia Gomez; Terry Ao Minnis
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motion for Expedited Discovery

        Hi Tanya—I’m generally available for a call this a ernoon. Let me know what me works for you.

        Stephen Ehrlich
        Trial A orney
        U.S. Department of Jus ce
        Civil Division | Federal Programs Branch
        202-305-9803 | stephen.ehrlich@usdoj.gov

        From: Tanya Pellegrini <Tpellegrini@MALDEF.org>
        Sent: Friday, September 27, 2019 2:58 PM
        To: Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Denise M. Hule <Dhule @MALDEF.org>; Niya Shah
        <nshah@advancingjus ce-aajc.org>; Andrea Senteno <asenteno@MALDEF.org>; Eri Andriola
        <eandriola@advancingjus ce-aajc.org>; Julia Gomez <jgomez@MALDEF.org>; Terry Ao Minnis
        <tminnis@advancingjus ce-aajc.org>
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Mo on for Expedited Discovery

        Thank you, Stephen. Since this is an urgent ma er related to possible destruc on of relevant evidence,
        Plain ﬀs need to ﬁle their mo on immediately. As such, please let me know your availability for a call on
        Monday, September 30th, so that Plain ﬀs can ﬁle their mo on soon therea er.

        ---
        Tanya Pellegrini
        Staﬀ A orney
        MALDEF
        1512 14th Street
        Sacramento, CA 95814
        Ph (916) 444-3031
        www.maldef.org

        CONFIDENTIALITY NOTICE: This e-mail transmission from The Mexican American Legal Defense & Educa onal Fund,
        and any documents, ﬁles or previous e-mail messages a ached to it may contain conﬁden al informa on that is
        legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
        recipient, you are hereby no ﬁed that any disclosure, copying, distribu on or use of any of the informa on
        contained in or a ached to this transmission is strictly prohibited. If you have received this transmission in error,

https://mail.maldef.org/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADJjMDE4ZTRiLTc1MWYtNGIzNC05YzM4LTk2YTVlZDU4YzAyZgBGAAAAAA…   3/5
9/30/2019                                  RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motio... - Tanya Pellegrini
                   Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 5 of 6
        please immediately no fy us by reply e-mail or by telephone at (916) 444-3031, and destroy the original
        transmission and its a achments without reading or saving it in any manner.

        From: Ehrlich, Stephen (CIV) [mailto:Stephen.Ehrlich@usdoj.gov]
        Sent: Friday, September 27, 2019 10:57 AM
        To: Tanya Pellegrini; Denise M. Hulett; Niyati Shah; Andrea Senteno; Eri Andriola; Julia Gomez; Terry Ao Minnis
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motion for Expedited Discovery

        Thanks very much, Tanya. I am unavailable today, and I need me to confer with my clients before we discuss.
        I will be in touch early next week.

        Stephen Ehrlich
        Trial A orney
        U.S. Department of Jus ce
        Civil Division | Federal Programs Branch
        202-305-9803 | stephen.ehrlich@usdoj.gov

        From: Tanya Pellegrini <Tpellegrini@MALDEF.org>
        Sent: Friday, September 27, 2019 1:26 PM
        To: Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Denise M. Hule <Dhule @MALDEF.org>; Niya Shah
        <nshah@advancingjus ce-aajc.org>; Andrea Senteno <asenteno@MALDEF.org>; Eri Andriola
        <eandriola@advancingjus ce-aajc.org>; Julia Gomez <jgomez@MALDEF.org>; Terry Ao Minnis
        <tminnis@advancingjus ce-aajc.org>
        Subject: RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Mo on for Expedited Discovery

        Hi Stephen,

        Thank you for conﬁrming that you are handling this ma er. Please ﬁnd a ached Plain ﬀs’ memorandum of
        law in support of their ex parte mo on for expedited discovery. I am available this a ernoon to meet and
        confer. Please let me know if you have availability today for a Local Rule 104.7 conference.

        Sincerely,

        Tanya Pellegrini
        Staﬀ A orney
        MALDEF
        1512 14th Street
        Sacramento, CA 95814
        Ph (916) 444-3031
        www.maldef.org

        CONFIDENTIALITY NOTICE: This e-mail transmission from The Mexican American Legal Defense & Educa onal Fund,
        and any documents, ﬁles or previous e-mail messages a ached to it may contain conﬁden al informa on that is
        legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
        recipient, you are hereby no ﬁed that any disclosure, copying, distribu on or use of any of the informa on
        contained in or a ached to this transmission is strictly prohibited. If you have received this transmission in error,
        please immediately no fy us by reply e-mail or by telephone at (916) 444-3031, and destroy the original
        transmission and its a achments without reading or saving it in any manner.

        From: Ehrlich, Stephen (CIV) [mailto:Stephen.Ehrlich@usdoj.gov]
        Sent: Friday, September 27, 2019 8:33 AM
        To: Tanya Pellegrini; Denise M. Hulett; Niyati Shah; Andrea Senteno; Eri Andriola; Julia Gomez; Terry Ao Minnis
        Subject: FW: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motion for Expedited Discovery
https://mail.maldef.org/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADJjMDE4ZTRiLTc1MWYtNGIzNC05YzM4LTk2YTVlZDU4YzAyZgBGAAAAAA…   4/5
9/30/2019                                  RE: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Motio... - Tanya Pellegrini
                     Case 8:19-cv-02710-GJH Document 40-15 Filed 10/01/19 Page 6 of 6
        All—I will be handling this case for DOJ. Please iden fy the non-party records custodian and pass along your
        memo of law to facilitate a conference as required by Local Rule 104.7.

        Stephen Ehrlich
        Trial A orney
        U.S. Department of Jus ce
        Civil Division | Federal Programs Branch
        202-305-9803 | stephen.ehrlich@usdoj.gov

        From: Tanya Pellegrini <Tpellegrini@MALDEF.org>
        Sent: Thursday, September 26, 2019 1:57 PM
        To: Gardner, Joshua E (CIV) <jgardner@CIV.USDOJ.GOV>
        Cc: Denise M. Hule <Dhule @MALDEF.org>; Niya Shah <nshah@advancingjus ce-aajc.org>; Andrea
        Senteno <asenteno@MALDEF.org>; Eri Andriola <eandriola@advancingjus ce-aajc.org>; Julia Gomez
        <jgomez@MALDEF.org>; Terry Ao Minnis <tminnis@advancingjus ce-aajc.org>
        Subject: LUPE v. Ross, No. 8:19-cv-02710-GJH - Ex Parte Mo on for Expedited Discovery

        Hi Josh,

        It was great speaking with you. As discussed, the Plain ﬀs in LUPE v. Ross, No. 8:19-cv-02710-GJH, intend to
        move ex parte for an order gran ng them leave to conduct limited expedited discovery in the form of a Rule 45
        subpoena on a non-party records custodian. Plain ﬀs mo on is a ached. Please let me know who Plain ﬀs
        should serve with their mo on and suppor ng documents.

        Thank you,

        Tanya Pellegrini
        Staﬀ A orney
        MALDEF
        1512 14th Street
        Sacramento, CA 95814
        Ph (916) 444-3031
        www.maldef.org

        CONFIDENTIALITY NOTICE: This e-mail transmission from The Mexican American Legal Defense & Educa onal Fund,
        and any documents, ﬁles or previous e-mail messages a ached to it may contain conﬁden al informa on that is
        legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
        recipient, you are hereby no ﬁed that any disclosure, copying, distribu on or use of any of the informa on
        contained in or a ached to this transmission is strictly prohibited. If you have received this transmission in error,
        please immediately no fy us by reply e-mail or by telephone at (916) 444-3031, and destroy the original
        transmission and its a achments without reading or saving it in any manner.




https://mail.maldef.org/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADJjMDE4ZTRiLTc1MWYtNGIzNC05YzM4LTk2YTVlZDU4YzAyZgBGAAAAAA…   5/5
